         Case 1:19-mc-00032-ABJ Document 21 Filed 05/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                             )
IN THE MATTER OF THE                         )
APPLICATION OF WP COMPANY LLC                )
d/b/a THE WASHINGTON POST                    )       Misc. Action No. 19-0032 (ABJ)
FOR ACCESS TO CERTAIN                        )
SEALED COURT RECORDS,               )
____________________________________)

                                            ORDER

       Pending before the Court is a motion filed by petitioner WP Company LLC d/b/a
The Washington Post for public access to certain sealed court records in the criminal case
United States v. Paul J. Manafort, Jr., 17-cr-0201-01 (ABJ). Mot. for Public Access to Certain
Sealed Court Records [Dkt. # 1] (“Mot.”).        Petitioner asks the Court to make public the
following documents filed under seal in that case:
   •   in connection with the assertion by the Office of Special Counsel (“OSC”) that defendant
       breached his plea agreement by lying to investigators about several material issues
       (Dkt. ## 461, 470, 477, 481, 502, 507, 533-1, and 538-1),

   •   the complete transcript of the hearings regarding the breach allegations held on
       February 4, 2019 (the “Feb. 4 Hearing”) (Dkt. # 498) and on February 13, 2019 (the
       “Feb. 13 Hearing”) (Dkt. ## 514, 535),

   •   the Government’s sentencing memorandum and accompanying exhibits (Dkt. # 528), and

   •   the unredacted version of the Court’s sealed minute order issued March 1, 2019.

Mot. at 1; see Mem. of P. & A. in Supp. of Mot. [Dkt. # 1-1] (“Supp. Mem.”) (arguing its right to
the sealed materials under the First Amendment of the Constitution). The government opposed
the motion on the grounds that the information was sealed to protect specific compelling
interests, including ongoing investigations and the privacy rights of uncharged third parties,
Gov’t Response to Mot. [Dkt. # 9] (“Opp.”), and petitioner filed a reply. Reply Mem. in Further
Supp. of Mot. [Dkt. # 11] (“Reply”).
          Case 1:19-mc-00032-ABJ Document 21 Filed 05/21/21 Page 2 of 3




        The Court ordered the parties in the underlying criminal matter to confer and inform the
Court of their positions on whether any portion of the documents sought by the petitioner could
be further unsealed, in full or in part. See Minute Order (Dec. 6, 2019). The government and
defendant Manafort provided a joint response under seal to the Court on July 20, 2020,
identifying the information that, in their view, could be unsealed and the information that should
remain under sealed.      See Joint Filing (SEALED) [Dkt. # 20]. 1        They assert that certain
information should remain sealed because it reflects information from grand jury proceedings
protected by Federal Rule of Criminal Procedure 6(e) or is necessary to protect the privacy
interests of certain individuals. Id. at 2.
        Petitioner recognizes that grand jury proceedings are confidential under Rule 6(e) but
asserts that “at least some” of the grand jury material in this matter should be unsealed because it
has become public. Supp. Mem. at 12–13 (noting particularly the inadvertent disclosure of
allegations that the defendant transferred presidential campaign polling data to Konstantin
Kilimnik in the summer of 2016); see also Reply at 11 (noting certain information was made
public in the March 2019 report of Special Counsel Robert Mueller). Petitioner also asserts that
some of the individuals whose names and information were sealed in the court documents
because they were not charged with any crimes had since been indicted. See Reply at 1 & n.2
(noting the indictments of Roger Stone and Gregory Craig).
        Upon consideration of the parties’ arguments, the joint submission of the government and
defendant Manafort, the applicable law, and the privacy interests of individuals who have not
been charged, the Court finds that some of the information sought by petitioner may be unsealed
but that some must remain sealed to protect grand jury materials and the identities or identifying
information of uncharged individuals. Accordingly, it is ORDERED that petitioner’s motion is
GRANTED IN PART and DENIED IN PART.




1       It appears that the joint proposal concerning the February 13, 2019 transcript was based
on the originally redacted version [Dkt. # 514], not the lesser redacted version [Dkt. # 535]. See
Minute Order (Feb. 26, 2019) (ordering the transcript to be further unredacted); Order [Dkt.
# 534] (SEALED) (identifying the information to be unredacted). As such, the joint proposal
appears to seek the re-sealing of public information. The instant order only unseals currently
sealed information and does not seal public information.
                                                 2
         Case 1:19-mc-00032-ABJ Document 21 Filed 05/21/21 Page 3 of 3




       A copy of this order will be filed in United States v. Manafort, 17-cr-0201-01 (ABJ).
       The Clerk of Court is directed to file the less redacted versions of the requested
documents [Dkt. ## 461, 470, 477, 481, 502, 507, 533-1, 538-1, and 528] in United States v.
Manafort, and is further directed to unseal entirely the sealed minute order of March 1, 2019.
       Finally, the court reporter is directed to make available versions of the February 4, 2019
hearing transcript [Dkt. # 498] and the February 13, 2019 hearing transcript [Dkt. ## 514 & 535]
that have been further unredacted pursuant to this order.
       SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: May 21, 2021




                                                 3
